DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
 
Status of the Claims
Amendment filed August 22, 2022 is acknowledged. Claims 1, 3, 17 and 22 have been amended. Non-elected Invention and/or Species, Claims 9-14 have been withdrawn from consideration. Claims 1-18 and 21-22 are pending.
Action on merits of claims 1-8, 15-18 and 21-22 follows.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the display device is selected from one of an electronic paper, an OLED panel, a mobile phone, a tablet computer, a TV set, a monitor, a notebook computer, a digital photo frame, a navigator, and a wearable display device” (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.\

Claims 1-8, 15-18 and 21-22  are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations “the other of the small molecular layer and the large molecular layer of the target film which is farther away from the electroluminescent layer does not have the cross-linked network structure” (amended claims 1 and 17) in the application as filed. (Emphasis added).
Applicant cites a specific portion of the specification regarding “cross-linked network structure” of one layer then concludes that the other layer “does not have cross-linked network structure”.
 
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 recites: A display device, comprising a plurality of electroluminescent devices of claim 1, wherein the display device is selected from one of an electronic paper, an OLED panel, a mobile phone, a tablet computer, a TV set, a monitor, a notebook computer, a digital photo frame, a navigator, and a wearable display device.
The limitation “wherein the display device is selected from one of …” is the intended use for the “electroluminescent device” of claim 1. 
The intended used fails to further limit the structure, electroluminescent device.
Therefore, claim 22 fails to further limit claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 15, 17-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA (WO 2017/149636) of record, or, in the alternative, under 35 U.S.C. 103 as obvious over TANAKA ‘636 in view of SUN (CN 105870154 A). 
With respect to claim 1, As best understood by Examiner, TANAKA teaches an electroluminescent device as claimed including a hole inject layer (121), a hole transport layer (122), an electroluminescent layer (123b), an electron transport layer (125), and an electron inject layer (126), 
wherein at least one of the hole inject layer (121), the hole transport layer (122), the electron transport layer (125), and the electron inject layer (126) is a target film comprising a small molecular layer and a large molecular layer which are arranged in a stacked manner, and 
wherein one of the small molecular layer and the large molecular layer of the target film (HTL) which is closer to the electroluminescent layer (123b) has a cross-linked network structure, and the other of the small molecular layer and the large molecular layer of the target film which is farther away from the electroluminescent layer (123b) does not have the cross-linked network structure. (See FIG. 1, device 140b).  

For anticipation, the small and large molecular layers of TANAKA comprise polymeric materials (¶ [0037]). The polymeric materials are well known to have cross-linked network structure. The limitations are met. 
Therefore, claim 1 is anticipated by TANAKA.  

For obviousness, TANAKA teaches the electroluminescent device wherein the target film comprising small molecular layer and a large molecular layer which are arranged in a stacked manner. 
Thus, TANAKA is shown to teach all the features of the claim with the exception of explicitly disclosing one of the small molecular layer and the large molecular layer of the target film has a cross-linked network structure.    
However, SUN teaches an electroluminescent device including a hole transport layer (203), an electroluminescent layer (202) and an electron transport layer (201), 
wherein the hole transport layer (203) which is closer to the electroluminescent layer (202) has a cross-linked network structure.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the hole transport layer of TANAKA closer to the electroluminescent layer having the cross-linked network structure as taught by SUN to provide the cross-linked network structure layer closer to the electroluminescent layer.
Note that, the same material is obviously having the same structure, hence cross-linked network structure.  

With respect to claim 2, the small molecular layer (122c) of TANAKA has a thickness (40 nm) larger than that (30 nm) of the large molecular layer (122b).  
With respect to claim 3, the electroluminescent device of TANAKA comprises a first electrode (110), the hole inject layer (121), the hole transport layer (122), the electroluminescent layer (123), the electron transport layer (125), the electron inject layer (126), and a second electrode (130) which are arranged in a stacked manner.  
With respect to claim 4, the hole transport layer (122) of TANAKA is the target film.  
With respect to claim 5, an HOMO energy level of the small molecular layer and an HOMO energy level of the large molecular layer of TANAKA increase in a hole transport direction of the electroluminescent device.  
Since the materials of small molecular layer and the large molecular layer of TANAKA comprising the same materials as that of the invention, the limitation “an HOMO energy level of the small molecular layer and an HOMO energy level of the large molecular layer of TANAKA increase in a hole transport direction of the electroluminescent device” is obviously met.

With respect to claim 6, a molecular layer of the hole transport layer away from the electroluminescent layer (123) of TANAKA has an HOMO energy level of 4.6 eV, and a molecular layer close to the electroluminescent layer (123) has an HOMO energy level of 4.76 eV.  
With respect to claim 7, a molecular layer of the hole transport layer away from the electroluminescent layer (123) of TANAKA has an HOMO energy level of 5.1 eV, and a molecular layer close to the electroluminescent layer (123) has an HOMO energy level of 5.7 eV.  
With respect to claim 8, a molecular layer of the hole transport layer (122) of TANAKA close to the electroluminescent layer (123) has the cross-linked network structure.  
With respect to claim 15, a material for the large molecular layer of TANAKA is polythiophene or polyaniline, and a material for the small molecular layer is ethylenedioxythi ophene or triphenylamine.   
With respect to claim 21, TANAKA teaches a display panel, comprising a substrate (100), and a plurality of electroluminescent devices (140), as shown in claim 1 above, on the substrate (100).  
With respect to claim 22, As best understood by Examiner, TANAKA teaches a display device, comprising a plurality of electroluminescent devices as shown in claim 1, wherein the display device of TANAKA can be used for any of display device selected from one of an electronic paper, an OLED panel, a mobile phone, a tablet computer, a TV set, a monitor, a notebook computer, a digital photo frame, a navigator, and a wearable display device.

With respect to claim 17, As best understood by Examiner, TANAKA teaches a method for fabricating an electroluminescent device as claimed, including: 
forming an electroluminescent device (140) on a substrate (100), wherein the electroluminescent device (140) comprises a hole inject layer (121), a hole transport layer (122), an electroluminescent layer (123b), an electron transport layer (125), and an electron inject layer (126), 
wherein at least one of the hole inject layer (121), the hole transport layer (122), the electron transport layer (125), and the electron inject layer (126) is a target film comprising a small molecular layer and a large molecular layer which are arranged in a stacked manner, and
wherein one of the small molecular layer and the large molecular layer of the target film (HTL) which is closer to the electroluminescent layer (123b) has a cross-linked network structure, and the other of the small molecular layer and the large molecular layer of the target film which is farther away from the electroluminescent layer (123b) does not have the cross-linked network structure. (See FIG. 1, device 140b).  
For anticipation, the small and large molecular layers of TANAKA comprise polymeric materials (¶ [0037]). The polymeric materials are well known to have cross-linked network structure. The limitations are met. 
Therefore, claim 1 is anticipated by TANAKA.  

For obviousness, TANAKA teaches the electroluminescent device wherein the target film comprising small molecular layer and a large molecular layer which are arranged in a stacked manner. 
Thus, TANAKA is shown to teach all the features of the claim with the exception of explicitly disclosing one of the small molecular layer and the large molecular layer of the target film has a cross-linked network structure.    
However, SUN teaches an electroluminescent device including a hole transport layer (203), an electroluminescent layer (202) and an electron transport layer (201), 
wherein the hole transport layer (203) which is closer to the electroluminescent layer (202) has a cross-linked network structure.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the hole transport layer of TANAKA closer to the electroluminescent layer having the cross-linked network structure as taught by SUN to provide the cross-linked network structure layer closer to the electroluminescent layer.
Note that, the same material is obviously having the same structure, hence cross-linked network structure.  


wherein one of the small molecular layer (122c) and the large molecular layer (122b) of the target film has a cross-linked network structure. (See FIG. 1, device 140b).  

With respect to claim 18, the small molecular layer of TANAKA has a thickness (40 nm) larger than (30 nm) that of the large molecular layer.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA ‘636 and SUN ‘154 as applied to claim 3 above, and further in view of CHUNG et al. (US. Pub. No. 2018/0062030), KIMURA et al. (US. Pub. No. 2007/0075627) and MURAKAMI et al. (US. Pub. No. 2005/0212003) all of record. 
TANAKA teaches the electroluminescent device as described in claim 3 above including both a material for the first electrode (110) and a material for the second electrode (130) are tin indium oxide (ITO), a material for the electron transport layer (125), a material for the electron inject layer (126), and a material for the hole inject layer (121). 
Thus, TANAKA is shown to teach all the features of the claim with the exception of explicitly disclosing specific materials for the electron transport layer, the electron inject layer, and the hole inject layer.    
However, CHUNG ‘030, KIMURA ‘627 and MURAKAMI ‘003 teach a electroluminescent device including:
CHUNG ‘030, FIG. 1: a material for the electron transport layer (40) is tungsten oxide;
KIMURA ‘627, FIG. 12A: a material for the electron inject layer (1205) is molybdenum oxide; and 
MURAKAMI ‘003, FIG. 6: a material for the hole inject layer (127) is vanadium oxide.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the electron transport layer, the electron inject layer, and the hole inject layer of TANAKA and SUN utilizing tungsten oxide, molybdenum oxide and vanadium oxide, respectively, as taught by CHUNG, KIMURA and MURAKAMI to provide the electron transport layer, electron injection layer and hole injection layer for the electroluminescent device.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
  
Alternatively, Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA ‘636 and SUN ‘154.
With respect to claim 5, TANAKA teaches the electroluminescent device as described in claim 4 above including the hole transport layer (122) is the target film, wherein the target film (122) of TANAKA comprising the small molecular layer and the large molecular layer, which are arranged in the stacked manner.  
Since the materials of small molecular layer and the large molecular layer of TANAKA comprising the same materials as that of the invention, the limitation “an HOMO energy level of the small molecular layer and an HOMO energy level of the large molecular layer of TANAKA increase in a hole transport direction of the electroluminescent device” is obviously met.

With respect to claims 6 and 7, As best understood by Examiner, since the materials of small molecular layer and the large molecular layer of TANAKA comprising the same materials as that of the invention, the limitation “a molecular layer of the hole transport layer away from the electroluminescent layer (123) of TANAKA has an HOMO energy level of 4.6 eV (or 5.1 eV), and a molecular layer close to from the electroluminescent layer (123) has an HOMO energy level of 4.76 eV (or 5.7 eV)” are met.  

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.
Rejection Under 35 U.S.C. 102/103
Applicant argues that the cites references do not teach “the other of the small molecular layer and the large molecular layer of the target film which is farther away from the electroluminescent layer does not have the cross-linked network structure”.
However, Applicant fails to show any portion of the specification explicitly disclose: “the other of the small molecular layer and the large molecular layer of the target film which is farther away from the electroluminescent layer does not have the cross-linked network structure”  
At best, Applicant is assuming the other layer away from the electroluminescent layer do not have cross-linked structure. 
In fact, according to the specification, both layers 031 and 032 have cross-linked structure.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/            Primary Examiner, Art Unit 2829